Citation Nr: 0843616	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  05-19 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a migraine headache 
disorder.

2.  Entitlement to service connection for acid reflux 
disease, to include abdominal damage.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for hypertension, to 
include as due to service-connected post-traumatic stress 
disorder.

6.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 70 percent disabling.

7.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
coronary artery disease and myocardial infarction, due to VA 
medical treatment. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to October 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2004, January 2005, and September 
2005 rating decisions by the Department of Veterans Affairs 
(VA) Regional Office in Lincoln, Nebraska (RO).  

The issue of entitlement to an evaluation in excess of 70 
percent for post-traumatic stress disorder is addressed in 
the remand portion of the decision below, and is remanded to 
the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The evidence of record demonstrates that a migraine 
headache disorder is not related to military service.

2.  The evidence of record demonstrates that acid reflux 
disease, to include abdominal damage, is not related to 
military service. 

3.  The competent evidence of record does not demonstrate 
right ear hearing loss that is considered a disability for VA 
purposes. 

4.  The evidence of record demonstrates that left ear hearing 
loss is not related to military service.

5.  The evidence of record demonstrates that tinnitus is not 
related to military service. 

6.  The evidence of record does not show evidence of 
hypertension in service or within one year of service 
separation.

7.  The evidence of record does not relate the veteran's 
hypertension to service or to a service-connected disorder, 
to include post-traumatic stress disorder (PTSD). 

8.  The evidence of record does not show that a myocardial 
infarction and the veteran's coronary artery disease were the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing hospital care, medical or surgical 
treatment, or examination, or that they were the result of an 
event not reasonably foreseeable in furnishing his medical 
treatment. 


CONCLUSIONS OF LAW

1.  A migraine headache disorder was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).  

2.  Acid reflux disease, to include abdominal damage, was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).  

3.  Bilateral hearing loss was not incurred in or aggravated 
by military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1110, 1113, 1131, 1137, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008). 


4.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).  

5.  Hypertension was not incurred in active duty service, nor 
may it be presumed to have been so incurred, and it was not 
caused or aggravated by a service-connected disorder.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008). 

6.  The criteria for compensation under the provisions of 38 
U.S.C. § 1151 for coronary artery disease and myocardial 
infarction due to VA medical treatment have not been met.  38 
U.S.C.A. §§ 1151, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.358, 3.361 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  With respect to the 
claims for service connection, December 2003, January 2004, 
June 2005, and July 2005 letters satisfied the duty to notify 
provisions prior to January 2006 and June 2008 
readjudications.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a notice defect may be cured by the issuance of 
a fully compliant notification letter followed by a re-
adjudication of the claim).  With respect to the claim for 38 
U.S.C.A. § 1151 compensation, an August 2004 letter satisfied 
the duty to notify provisions prior to initial adjudication 
of the veteran's claim in January 2005.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 
187; Prickett, 20 Vet. App. at 376.  Although the letters did 
not notify the veteran of the assignment of effective dates 
or disability evaluations, any notice error is harmless 
because the claims are being denied, and thus no rating or 
effective date will be assigned with respect to any claim.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 
(2006); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity 
to present pertinent evidence.  Sanders, 487 F.3d at 889; 
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007) 
(noting that notice deficiencies are prejudicial unless VA 
shows that the purpose of the notice was not frustrated).

The veteran's service medical records, service personnel 
records, VA medical treatment records, VA medical 
examinations and opinions, and identified private medical 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  No medical examination was obtained regarding the 
veteran's claims for entitlement to service connection for a 
migraine headache disorder or acid reflux disease, to include 
abdominal damage.  While VA is required to provide a medical 
examination when such an examination is necessary to make a 
decision on a claim, none is required regarding these claims.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Although 
the veteran reported that he received treatment from the VA 
Medical Center in Seattle, Washington from 1966 through 1971, 
VA has been unable to locate these records despite several 
attempts to do so.  In June 2006, the veteran was informed 
that the RO made a formal finding that the veteran's VA 
treatment records from 1966 through 1971 are unavailable.  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 473. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including sensorineural hearing loss and hypertension, will 
be presumed if they are manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

I.  Migraine Headaches, Acid Reflux Disease, and Tinnitus

The veteran claims entitlement to service connection for a 
migraine headache disorder, acid reflux disease, and 
tinnitus.  He contends that his migraine headaches, acid 
reflux disease, and tinnitus began in service.  With regard 
to his claim for service connection for tinnitus, the veteran 
alleges that he was exposed to noise in service while 
assigned to the flight deck of an aircraft carrier without 
hearing protection, which caused his tinnitus.

The veteran's service medical records are negative for any 
complaints or findings of migraine headaches, acid reflux 
disease, or tinnitus.  A September 1966 separation 
examination indicates normal ears, drums, head, abdomen, and 
viscera.

A June 1977 VA hospital summary reported the veteran's 
complaints of abdominal pain for three days which he 
described as constant and diffuse burning abdominal pain, 
lessened by lying still and not associated with meals.  The 
veteran denied nausea, vomiting, diarrhea, melena, 
hematochezia, jaundice, shoulder pain, flatulence, and 
eructations.  He denied any stomach problems in the past 7 
years.  Physical examination of the abdomen revealed 
hyperactive bowel sounds and mild diffuse tenderness to 
palpation.  There were no localizing signs, no peritoneal 
signs, and mild voluntary guarding.  The liver was 12 
centimeters (cm.) in the midclavicular line.  A rectal 
examination was normal and a hematest of stool was negative.  
X-rays of the upper gastrointestinal tract with barium 
swallow were within normal limits.  A gallbladder series was 
within normal limits, and a barium enema was within normal 
limits.  Supine and upright films of the abdomen were within 
normal limits.  The veteran underwent a proctosigmoidoscopy 
with scope being passed to 23 cm. without difficulty.  The 
large bowel was mildly hyperemic and entirely within normal 
limits.  The final diagnosis was abdominal pain of unknown 
etiology with strong emotional overlay.

An October 1991 VA record revealed that the veteran underwent 
an abdominal ultrasound, which was normal.  A September 1995 
x-ray of the abdomen revealed a nonspecific bowel gas 
pattern, pelvic calcifications which were probably 
phleboliths, and a small white density to the right of the 
right transverse process of C4 which projected over the 
ascending colon.  A May 1997 abdominal ultrasound was normal 
and an upper gastrointestinal air contrast revealed a small 
hiatal hernia, mild esophageal motility disorder, and 
degenerative changes of the spine.  A September 1998 
abdominal ultrasound was normal.

VA treatment records from April 2000 to February 2008 reveal 
complaints of and treatment for headaches, acid reflux 
disease, and tinnitus.  An April 2000 treatment record 
reflects the veteran's complaints of right-sided abdominal 
pain which was tender to palpation.  He reported normal bowel 
movements without diarrhea or bloody stools.  Physical 
examination revealed palpable pain on the posterior lower 
ribcage margin over the kidney.  The diagnosis was right 
flank pain.  An April 2000 air contrast barium enema was 
normal, and a May 2000 abdominal ultrasound was also normal.  
A November 2000 treatment record reflects the veteran's 
complaints of right flank pain.  Physical examination 
revealed the abdomen to be soft, nontender, and positive for 
bowel sounds.  The report also noted a history of 
gastroparesis.  The diagnosis was right flank pain.  A March 
2001 treatment record notes the veteran's complaints of 
persistent right upper quadrant pain, especially after heavy 
meals.  The veteran reported that his symptoms seemed to 
abate after a bowel movement.  Physical examination revealed 
the abdomen to be soft and nontender with positive bowel 
sounds.  The diagnosis was abdominal pain and right flank 
pain, at least in part due to constipation.

A July 2002 VA treatment record notes the veteran's 
complaints of headaches for the past two days.  He reported 
that his headache began on the right side of his head and 
moved over to the left side and was resting over his eye.  He 
denied any focal neurological changes.  He noted that he did 
not feel that the headache was the worst headache of his 
life, and he denied nausea, vomiting, light sensitivity, and 
visual disturbances.  Physical examination was within normal 
limits.  The diagnosis was "probable tension headache."  

An April 2003 VA treatment record reveals the veteran's 
complaints of vomiting and diarrhea with mid epigastric 
discomfort that is diffuse and abdominal bloating.  There was 
no hemoptysis, hematemesis, and hematochezia.  The veteran 
denied any syncope or near syncopal episodes.  Physical 
examination revealed the abdomen to be soft, nontender, and 
nondistended with positive bowel sounds.  The abdomen was 
diffusely tender.  The diagnosis was gastroenteritis.  A May 
2003 treatment record reflects a diagnosis of occasional 
gastroesophageal reflux, for which the veteran took 
medication.

An April 2004 VA treatment record notes the veteran's 
complaints of ringing in his ears which interfered with his 
ability to meditate.  Another April 2004 treatment record 
reveals the veteran's complaints of muscle pains and 
abdominal pain for the previous two days.  He noted that the 
pain was not affected by eating, and he denied fever, chills, 
diarrhea, constipation, nausea, vomiting, and chest pains.  
He noted that his bowel movements were slightly harder.  A 
February 2005 treatment record indicates that the veteran 
reported occasional burning mid-epigastric and esophageal 
pain which was relieved with antacids.  A March 2005 
treatment record reveals that the veteran denied any 
complaints of gastroesophageal reflux disease.

In August 2005, the veteran underwent a VA examination for 
ear diseases.  In a tinnitus questionnaire, completed at that 
time, the veteran reported that his tinnitus sounded like 
hissing in his ears, that it started 20 years ago, and that 
he believed it was caused by exposure to inservice noise 
exposure from aircraft carriers and combat.  During the 
examination, the veteran confirmed that he first noticed 
ringing in his ears 20 years before, and that 5 years ago, it 
became much worse.  The veteran reported inservice noise 
exposure including exposure to jet noise while working on an 
aircraft carrier and exposure to combat noise such as rifle 
fire and mortar rounds.  The veteran noted postservice noise 
exposure including working as a bench mechanic for a 
commercial jetliner manufacturer and working in construction.  
The veteran reported that his tinnitus was persistent.  
Physical examination revealed no deformity of the auricle.  
The external canal was normal, there were no polyps, the 
tympanic membrane was normal, the mastoids were normal, there 
were no residuals of neoplasm of the ear, there was no 
peripheral vestibular disorder, there was no Meniere's 
disease, and there was no middle ear infection.  The 
diagnosis was persistent bilateral tinnitus.  After reviewing 
the veteran's claims file, the VA examiner concluded that 
"[i]t is less likely as not (less than 50/50 probability) 
[that the] veteran's tinnitus is caused by or is a result of 
his military noise exposure."  In support of his opinion, 
the VA examiner explained that the veteran reported that his 
tinnitus began 20 years before the examination, which would 
be around 1985 and the veteran was discharged from service in 
1966.  Given the 19-year time lapse between the veteran's 
military service and the onset of his symptoms, "it is less 
likely [that] military noise exposure is the cause of his 
current tinnitus."

A March 2006 transabdominal ultrasound was negative for any 
evidence of an abdominal aortic aneurysm.  An August 2007 VA 
treatment record reveals that the veteran complained of a 
chronic cough.  The diagnosis was chronic cough, probably 
gastroesophageal reflux disease.  A September 2007 VA 
treatment record notes the veteran's complaints of bilateral 
tinnitus which was stable and present.  The veteran reported 
that his tinnitus started while he was on a warship during 
his time in service.  He also noted trouble sleeping as a 
result of tinnitus.  The diagnosis was tinnitus, stable.

The Board finds that the evidence of record does not support 
a finding of service connection for a migraine headache 
disorder, acid reflux disease, and tinnitus.  Current 
diagnoses of tension headaches, gastroesophageal reflux 
disease, and tinnitus are of record.  Degmetich v. Brown, 104 
F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation).  However, there is no inservice 
evidence of headaches, acid reflux, or tinnitus.  Hickson, 12 
Vet. App. at 253 (holding that service connection requires 
medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury).  
Moreover, the other evidence of record does not relate the 
veteran's headache disorder, acid reflux disease, or tinnitus 
to active service.  Hickson, 12 Vet. App. at 253 (holding 
that service connection requires medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability).  The first evidence of any complaints or 
diagnoses of a migraine headache disorder was in 2002, over 
35 years after service discharge.  The first evidence of any 
complaints or diagnoses of an abdominal disorder was in 1977, 
over 10 years after service discharge.  The first objective 
evidence of any complaints or diagnoses of tinnitus was in 
2004, over 37 years after service discharge.  Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of 
disorder).  

The Board acknowledges that the veteran can provide competent 
evidence about what he experienced; for example, his 
statements are competent evidence as to what symptoms he 
experienced or to the fact that he was exposed to noise while 
in service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  During his August 2005 VA examination and in a 
tinnitus questionnaire completed at that time, the veteran 
reported that his tinnitus began 20 years prior, in 
approximately 1985.  However, in a September 2007 VA 
treatment record, the veteran reported that his tinnitus 
began during service.  As the veteran's September 2007 report 
contradicts his August 2005 statement, and because the August 
2005 VA examiner based the opinion that the veteran's 
tinnitus was not related to service on the veteran's report 
that his tinnitus began 20 years before, the Board finds that 
the veteran's September 2007 statement is not credible, and 
is therefore accorded no probative value.  Caluza v. Brown, 7 
Vet. App. 498, 511 (1995) (noting that the credibility of a 
witness may be impeached by a showing of interest, bias, 
inconsistent statements, consistency with other evidence), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant 
part by statute, Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  In addition, 
with regard to the veteran's statements regarding inservice 
noise exposure and his statements that his migraine headache 
disorder and acid reflux disease began in service, the 
veteran's statements are not competent to establish a 
diagnosis and are not competent to establish a medical nexus 
between his current disorders and service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (holding that lay 
testimony is competent to establish pain or symptoms, but not 
establish a medical opinion).  Absent any medical evidence 
that that the veteran's migraine headache disorder, acid 
reflux disease, or tinnitus are related to active service, 
service connection for these disorders is not warranted.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (noting that 
the question of whether a diagnosed disability is 
etiologically related to active service requires competent 
medical evidence).

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

II.  Bilateral Hearing Loss

The veteran contends that he has bilateral hearing loss due 
to inservice exposure to acoustic trauma while working on an 
aircraft carrier and during combat.  He stated that he was 
exposed to jet noise and combat noise, including rifle fire 
and mortar rounds.

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385. 

The veteran's personnel records reveal that his military 
occupational specialty was rifleman.  The veteran's service 
medical records are absent any complaints, treatment, or 
diagnosis for ear problems, including hearing loss.  The 
veteran's May 1963 entrance examination reported that whisper 
voice test results were 15/15 in both ears.  His September 
1966 separation examination also reported that whisper voice 
test results were 15/15 in both ears.

A January 2005 VA opinion report notes that the veteran 
underwent a VA audiological examination in January 1995.  The 
report noted bilateral puretone thresholds, in decibels, as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
-
15
LEFT
15
10
10
-
25

The January 2005 VA examiner concluded that, because the 
January 1995 audiogram showed perfectly normal hearing 29 
years after service discharge, any current hearing loss that 
the veteran may have is not related to his military service.

VA treatment records from March 2005 reveal that the veteran 
underwent an audiological examination.  The report notes 
bilateral puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
10
20
LEFT
20
15
15
15
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 92 in the left ear.  The 
diagnosis was normal hearing with the exception of mild loss 
in the right ear at 8000 Hertz (Hz) and mild loss in the left 
ear at 4000 and 8000 Hz.

A March 2005 VA audiological opinion indicates that the March 
2005 audiological examination revealed normal hearing with 
the exception of a mild loss in the right ear at 8000 Hz and 
a mild loss in the left ear at 4000 and 8000 Hz, but that the 
veteran's hearing was within normal limits for VA rating 
purposes.


A May 2005 VA treatment record reveals the veteran's 
complaints of vertigo and bilateral tinnitus.  The veteran 
underwent another audiological examination.  The report notes 
bilateral puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
10
20
LEFT
20
15
15
15
30

The diagnosis was benign paroxysmal positional vertigo.

An August 2007 VA treatment record reveals the veteran's 
complaints of hearing loss and tinnitus.  The veteran 
underwent another audiological examination at that time.  The 
report notes bilateral puretone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
10
10
LEFT
25
20
20
20
35

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 in the left ear.

The Board finds that the competent evidence of record does 
not support a finding of service connection for right ear 
hearing loss.  The evidence of record does not show a right 
ear hearing disability for VA purposes.  Degmetich, 104 F.3d 
at 1333 (holding that the existence of a current disability 
is the cornerstone of a claim for VA disability 
compensation).  There is no right ear hearing loss for VA 
purposes as the frequencies of 500, 1000, 2000, 3000, 4000 
Hertz were not 40 decibels or greater, the auditory 
thresholds for at least three of the frequencies were not 26 
decibels or greater, and speech recognition scores were 96 
and 100 percent.  38 C.F.R. § 3.385.  Accordingly, service 
connection for right ear hearing loss is not warranted. 

The Board finds that the evidence of record also does not 
support a finding of service connection for left ear hearing 
loss.  Although the medical evidence shows left ear hearing 
loss for VA purposes under the provisions of 38 C.F.R. § 
3.385, there is no medical evidence that the veteran's 
current left ear hearing loss is related to his military 
service.  See Hickson, 12 Vet. App. at 253.  The veteran's 
service medical records are negative for any complaints of or 
treatment for left ear hearing loss and there is no medical 
evidence of record indicating that the veteran's left ear 
hearing loss is related to military service.  In addition, 
left ear hearing loss was not diagnosed within one year of 
service discharge.  38 C.F.R. §§ 3.307, 3.309.  

The Board acknowledges the veteran's lay statements in 
support of his contention that he has hearing loss which is 
related to acoustic trauma that he experienced in service.  
Although the veteran's statements are competent evidence as 
to events and observations, they are not competent evidence 
of the diagnosis or the etiology of his alleged disorders.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  Because the veteran is not a physician, his 
statements are not competent evidence that he currently has 
bilateral hearing loss that is the result of any injury to 
his ears over 42 years ago.  Espiritu, 2 Vet. App. at 495. 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as there is no medical evidence 
of the disorder at issue, the preponderance of the evidence 
is against the veteran's claim, the doctrine is not for 
application.  Gilbert, 1 Vet. App. at 56. 

III.  Hypertension

As previously noted, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection for certain 
chronic diseases, including hypertension, will be presumed if 
they are manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman, 3 Vet. App. 
at 505.

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson, 12 Vet. App. at 253.

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc) (additional disability resulting 
from aggravation of a nonservice-connected disorder by a 
service-connected disorder is also compensable under 38 
C.F.R. § 3.310).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999). 

The veteran served on active duty from July 1963 to October 
1966.  Service connection for PTSD has been established.  He 
contends his hypertension is related to his service-connected 
PTSD.  

The veteran's service medical records are negative for any 
findings of hypertension.  A May 1963 entrance examination 
reveals the veteran's blood pressure to be 124/76.  A 
September 1966 separation examination notes that the 
veteran's blood pressure was 100/70.

A review of the postservice evidence of record reveals that 
the veteran was first diagnosed with hypertension in March 
2002, although November 2000 and March 2001 VA treatment 
records show treatment for elevated blood pressure.  The 
medical evidence of record indicates that the veteran was 
first diagnosed with PTSD in March 2002.  

VA treatment records from November 2000 through March 2002 
reveal diagnoses of and treatment for hypertension and 
elevated blood pressure.  A November 2000 treatment note 
indicates a blood pressure reading of 148/85.  The VA 
physician diagnosed elevated blood pressure, but noted that 
the reading was an isolated reading and directed the veteran 
to check his blood pressure on a regular basis.  A March 2001 
VA treatment record notes a blood pressure reading of 147/80.  
The VA physician reported that this was the third time that 
the veteran's blood pressure had been elevated, and 
prescribed medication to treat his high blood pressure.  A 
March 2002 treatment record reflects a blood pressure reading 
of 126/71 and a diagnosis of hypertension.  The report notes 
that the veteran discontinued his medication and refused to 
take any medication to treat his hypertension.

In January 2004, the veteran underwent a VA examination.  The 
veteran noted a history of hypertension.  He reported that he 
had a "bad reaction" to the medication that was prescribed 
for him, and that he discontinued the medication after a 
single dose.  In an effort to control his blood pressure, he 
started exercising.  The VA examiner noted that the veteran 
seemed to have done a good job of maintaining a good status 
and his blood pressure had remained relatively stable.  
Physical evaluation revealed blood pressure readings of 
"[r]ight 135/75, right 135/75, left 135/75."  The diagnosis 
was episodic hypertension.  The VA examiner opined that "the 
veteran's hypertension is not secondary to his PTSD" and 
explained that "PTSD is a mental health issue and 
hypertension as described by this veteran, which does not 
require medication at this time, is not felt to be caused or 
created or aggravated by PTSD."

VA treatment records from July 2004 through February 2008 
also reveal diagnoses of and treatment for hypertension.  A 
July 2004 discharge summary reflects a diagnosis of 
hypertension and a notation that the veteran's blood pressure 
was stable.  An August 2004 treatment record notes a blood 
pressure reading of 128/67 and a diagnosis of hypertension.  
The report also notes that the veteran was taking medication 
for his hypertension.  A March 2005 treatment record reveals 
that the veteran's blood pressure was 117/74 and that he 
reported compliance with his medications.  The diagnosis was 
controlled hypertension.  A February 2006 treatment record 
reflects that the veteran's blood pressure was 134/82.  The 
VA physician concluded that the veteran's blood pressure was 
well controlled.  An August 2006 record indicates a blood 
pressure reading of 118/72 and a diagnosis of controlled 
hypertension.  An August 2007 treatment record reveals that 
the veteran's blood pressure was 115/80.  The diagnosis was 
controlled hypertension.  A February 2008 VA treatment record 
notes that the veteran's blood pressure was 108/68.  The 
diagnosis was over-controlled hypertension.

The Board finds that the evidence of record does not support 
the veteran's claim of entitlement to service connection for 
hypertension on a direct basis.  The veteran's service 
medical records are negative for this disorder, and there is 
no evidence that this disorder was incurred in or aggravated 
by his military service.  In making this determination, the 
Board points out that the veteran was first diagnosed with 
hypertension, at the earliest, in 2000, which is over 34 
years after his discharge from service.  Mense, 1 Vet. App. 
at 356 (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  In 
addition, hypertension cannot be presumed to have been 
incurred in service as it was not diagnosed within one year 
of service discharge.  38 C.F.R. §§ 3.307, 3.309. 

The Board also finds that the evidence of record does not 
support the conclusion that the veteran's current 
hypertension was caused or aggravated by his service-
connected PTSD.  The January 2004 VA examiner, after 
reviewing the veteran's claims file, concluded that the 
veteran's hypertension was not secondary to his service-
connected PTSD.  The Board acknowledges the veteran's 
statements that his hypertension was caused by his service-
connected PTSD.  The veteran's statements can provide 
competent evidence about what he experienced; for example, 
his statements are competent evidence as to what symptoms he 
experiences.  See, e.g., Layno, 6 Vet. App. at 465.  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  In this case, the veteran's statements, 
as a lay person, are not competent evidence to assert that a 
relationship exists between his hypertension and his service-
connected PTSD, or to otherwise assert medical causation.  
See Espiritu, 2 Vet. App. at 495. 

In the absence of competent medical evidence that veteran's 
hypertension is related to his military service or was caused 
or aggravated by a service-connected disability, the 
preponderance of the evidence is against the veteran's claim 
for service connection for hypertension.  In reaching this 
decision the Board considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert, 1 Vet. App. at 56.  

IV.  1151 Claim

The veteran contends that he had a myocardial infarction 
during a stress test completed as part of a VA examination in 
February 2004, and that his coronary artery disease and the 
myocardial infarction are the result of VA care received at 
that time.  He contends that it was negligent of VA to 
perform an exercise stress test "[w]ithout regard to the 
heart valve damage, previously documented in [his] medical 
records" and "after [he] told [VA that he] was having chest 
pain."

In general, when a veteran experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151.  

When there is no willful misconduct by a veteran, disability 
resulting from VA hospital care furnished the veteran will be 
compensated in the same manner as if service-connected, if 
the disability was caused by (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing hospital care or (B) 
an event which is not reasonably foreseeable.  38 U.S.C.A. § 
1151; 38 C.F.R. § 3.361.  In order to establish entitlement 
to benefits under 38 U.S.C.A. § 1151, there must be (1) 
medical evidence of a current disability; (2) medical or, in 
some circumstances, lay evidence of the incurrence or 
aggravation of an injury or disease as the result of VA 
hospitalization or treatment; and (3) medical evidence of a 
nexus between the asserted injury or disease and the current 
disability.  See Jones v. West, 12 Vet. App. 460, 464 (1999). 

VA treatment records from January 1998 to January 2004 reveal 
complaints of and treatment for chest discomfort and pain and 
diagnoses of mitral valve prolapse and hypertension.

In January 2004, the veteran underwent a VA heart examination 
with regard to his claim for entitlement to service 
connection for heart valve problems.  He complained of chest 
discomfort and chest pain at night in the form of tenderness 
of the sternum.  He denied specific other symptoms relating 
to cardiac disease, including dyspnea on exertion, excess 
fatigability, dizziness, and syncope.  He denied a history of 
myocardial infarction, congestive heart failure, and acute 
rheumatic heart disease.  Physical examination revealed the 
veteran's blood pressure was 135/75.  Pulse oximetry on room 
air was 97 percent with a resting pulse of 84.  A cardiac 
examination revealed a regular rate and rhythm, no murmur, no 
S3, no S4, and S1 and S2 were felt to be within normal 
limits.  Carotid arteries were equal, bilaterally, without 
bruits or thrills.  A respiratory examination revealed the 
lungs to be clear to auscultation and percussion anteriorly 
and posteriorly.  There were no rales, rhonchi, or wheezes.  
There was good diaphragmatic excursion and there was no 
evidence of cor pulmonale, congestive heart failure, or 
dependent edema.  The diagnosis was mitral valve prolapse, as 
per 1978 echocardiogram.  Chest x-rays showed a normal heart 
and lungs.  An echocardiogram revealed ejection fraction of 
65 percent, mitralinflow velocities consistent with diastolic 
dysfunction.  There was no significant valvular regurgitation 
and no evidence of aortic stenosis.  The mitral and tricuspid 
valves were morphologically normal.  The VA examiner noted 
that the amended diagnosis would not include mitral valve 
prolapse.  An endurance treadmill test showed 9 metabolic 
equivalents.

In conjunction with the January 2004 VA examination, the 
veteran underwent an exercise stress test in February 2004.  
VA treatment records and private medical treatment records 
from February 2004 reveal that the veteran was able to walk 
for 10 minutes during the exercise stress test, and that he 
developed chest pain approximately 7 minutes into recovery.  
The chest pain lasted for about 20 minutes.  The veteran was 
noted to have ST elevation in lead V2, which was relatively 
unchanged, but new ST elevation in leads I and aVL, with ST 
depression and T-wave inversion in lead III.  The veteran 
underwent a diagnostic left heart cathertization at the VA 
Medical Center, and was transferred to a private hospital for 
an urgent percutaneous coronary intervention of the left 
anterior descending and left circumflex system with stent 
placement.  The diagnostic cathertization performed at the VA 
Medical Center revealed a normal left main coronary.  The 
left anterior descending had a proximal 40 percent stenosis 
and a 90 percent stenosis after the first diagonal artery.  
The left circumflex artery had a 70 percent stenosis between 
the first obtuse marginal branch and second obtuse marginal 
branch.  The right coronary artery had distal 30 percent and 
40 percent stenoses.  The diagnosis was coronary artery 
disease.  

A February 2004 VA treatment record reveals that within two 
days of discharge after surgery, the veteran began 
experiencing chest pain and pressure which subsided with 
nitroglycerin.  He denied shortness of breath, nausea, 
vomiting, blurring of vision, radiation of pain, and 
diaphoresis.  He noted that the chest pain improved with 
burping.  The diagnoses were atypical chest pain, possibly 
due to gastroesophageal reflux disease, ruled out for 
myocardial infarction by cardiology; hyperlipidemia; and 
coronary artery disease, status post percutaneous 
intervention with stent placement.

VA treatment records from March 2004 to August 2004 reveal 
that the veteran underwent cardiac rehabilitation.  A March 
2004 treatment record notes that the veteran developed an 
allergic reaction to his statin medication, which was 
manifested by indigestion, hand swelling, lip swelling, and 
pruritus, and which ceased upon cessation of this medication.  
Another March 2004 treatment record noted the veteran's 
complaints of indigestion, mainly at night while lying down.  
He denied exertional or at rest chest pain, discomfort, or 
shortness of breath.  He also denied nausea, vomiting, and 
diaphoresis.  Physical examination revealed the veteran's 
blood pressure was 110/73, his pulse was 55, and his 
respiration was 20.  Examination of his lungs revealed a fair 
air exchange, bilaterally, with no wheeze, rhonchi, or rales.  
A cardiac examination revealed S1 and S2 were regular.  There 
were no S3, S4, or murmurs.  The diagnoses were coronary 
disease and status post percutaneous coronary intervention of 
the left anterior descending artery and left circumflex.  A 
May 2004 treatment record reveals that the veteran's 
cardiovascular risk factors include positive family history, 
hypertension, hyperlipidemia stress, obesity, and former 
smoker.

VA treatment records from July 2004 reveal the veteran's 
complaints of chest pain and unstable angina.  A July 2004 
report reflects that the veteran reported a 5-night history 
of chest pressure and pain with diaphoresis.  He indicated 
that he was awakened in the middle of the night with chest 
pain and pressure in the mid-sternal area.  He was 
diaphoretic at that time.  The veteran denied shortness of 
breath, nausea, vomiting, and radiating pain.  Physical 
examination revealed the veteran's blood pressure was 113/74, 
his pulse was 74, and his respiration was 20.  A 
cardiovascular examination revealed regular rate and rhythm 
without murmur, and a lung examination revealed the veteran's 
lungs were clear to auscultation, bilaterally.  During the 
examination, the veteran stated that his chest pressure and 
pain resolved and indicated his belief that his chest 
pressure was occasionally related to bloating and 
constipation.  The VA physician noted a high index of 
suspicion for possible instent restenosis and recommended 
that the veteran undergo a diagnostic heart cathertization 
for further evaluation of his chest pressure and episodes of 
diaphoresis.  The veteran declined to undergo the 
cathertization.  Chest x-rays, performed in July 2004, were 
normal.  The veteran also underwent a stress test in July 
2004, which was normal and showed no evidence of a myocardial 
perfusion defect.  The VA discharge summary from the stress 
test shows a final diagnosis of coronary artery disease.  
There was normal wall motion, and the veteran's left 
ventricular ejection fraction was estimated to be 63 percent, 
which is normal.  Another July 2004 VA treatment record 
reveals the veteran's complaints of chest pain with midline 
chest pressure and night sweats.  The veteran rated his chest 
pain as a 7 on a scale of 1 to 10.  Physical examination 
revealed the veteran's blood pressure to be 113/74.  His 
heart had regular rate and rhythm and no murmur.  An 
electrocardiogram showed changes in the high lateral leads of 
V5 and V6.  Cardiac enzymes showed an elevated total creatine 
phosphokinase with normal MB and troponin.  The diagnosis was 
chest pain.

VA treatment records from August 2004 through March 2005 
reveal that the veteran denied chest pain, angina, shortness 
of breath, palpitations, dyspnea on exertion, and paroxysmal 
nocturnal dyspnea.  Physical examinations revealed regular 
heart rate and rhythm without murmur, gallop, or rub.  The 
diagnoses were stable coronary heart disease, no angina 
symptoms, hyperlipidemia, and hypertension.

An August 2004 VA medical opinion concluded that after having 
reviewed the veteran's contentions and the evidence in the 
veteran's claims file, "[t]here is no evidence that there is 
any disability associated with [the veteran's] coronary 
artery disease as the result of the medical care he received 
on February 6, 2004.  In fact, if it had not been for the 
very appropriate and exemplary care he received, the 
situation actually may be worse."  The VA physician further 
noted that, despite the veteran's assertions that he had a 
heart attack, there is no evidence of myocardial infarction 
occurring at any point in the historical record.  The 
physician further reported that the risks of a procedure such 
as an exercise treadmill are well documented, that the 
veteran received exemplary care with regard to his coronary 
artery disease, that the veteran was fortunate that he had 
his angina while in a facility that could rapidly manage and 
treat his underlying problem, and that the rapid treatment 
that he received in February 2004 subverted any heart attack 
that he could have had.  

The Board finds that the evidence of record does not support 
entitlement to benefits under 38 U.S.C.A. § 1151.  The 
evidence of record indicates current coronary artery disease, 
but does not reveal that the veteran had a myocardial 
infarction.  See Jones, 12 Vet. App. at 464 (holding that 
compensation under 38 U.S.C.A. § 1151 requires medical 
evidence of a current disability and medical or, in some 
circumstances, lay evidence of the incurrence or aggravation 
of an injury or disease as the result of VA hospitalization 
or treatment).  Moreover, upon a review of the claims file, a 
VA examiner opined that there was no evidence of any 
disability associated with the veteran's coronary artery 
disease as a result of the VA medical care that he received 
in February 2004, and found that the risks of a procedure 
such as an exercise treadmill were well documented and that 
the rapid treatment that the veteran received at VA subverted 
any heart attack that he could have had.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the 
Board is not free to substitute its own judgment for that of 
an expert); see also Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (holding that factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion).  
Although the veteran has asserted that he had a myocardial 
infarction as a result of the February 2004 stress test and 
that his current coronary artery disease is due to VA fault, 
he is not competent to provide such a medical opinion.  
Espiritu, 2 Vet. App. at 495 (holding that lay testimony is 
competent to establish pain or symptoms, but not establish a 
medical opinion).  Thus, the medical evidence of record 
demonstrates that VA treatment was not careless or negligent, 
did not involve lack of proper skill, an error in judgment, 
or similar instance of fault by VA, and demonstrates that the 
veteran's angina was reasonably foreseeable.  See 38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.361.  Accordingly, the veteran is not 
entitled to compensation under 38 U.S.C.A. § 1151. 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert, 1 Vet. App. at 49. 


ORDER

Service connection for a migraine headache disorder is 
denied.

Service connection for acid reflux disease, to include 
abdominal damage, is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for hypertension, to include as due to 
service-connected PTSD, is denied.

Compensation under 38 U.S.C.A. § 1151 for coronary artery 
disease and myocardial infarction due to VA treatment is 
denied. 


REMAND

The veteran is also seeking a disability rating in excess of 
70 percent for his service-connected PTSD.  Under Diagnostic 
Code 9411, a rating in excess of 70 percent is warranted when 
there is total occupational and social impairment, due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

After reviewing the veteran's claims file, the Board 
concludes that additional development is necessary.  VA's 
duty to assist the veteran includes obtaining a thorough and 
contemporaneous evaluation where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  VA's duty to assist also includes providing a new 
medical examination when a veteran asserts or provides 
evidence that a disability has worsened and the available 
evidence is too old for an adequate evaluation of the current 
condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 
see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) 
(observing that where the record does not adequately reveal 
the current state of the claimant's disability, a VA 
examination must be conducted); see also Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (finding that the Board should have 
ordered a contemporaneous examination of veteran because a 
23-month old exam was too remote in time to adequately 
support the decision in an appeal for an increased rating); 
see also 38 C.F.R. § 3.326(a).

Although a VA examination was provided in February 2004, the 
clinical findings of that examination report are now well 
over 4 years old.  While the record demonstrates that the 
veteran has received VA treatment for his PTSD, the treatment 
records do not provide the information that is necessary to 
properly rate the veteran's PTSD.  Thus, as the information 
in the treatment records is insufficient and the findings 
from the February 2004 VA examination may not reflect the 
current state of the veteran's PTSD, the Board finds that a 
new examination is warranted to determine the current extent 
of the veteran's service-connected PTSD.  38 C.F.R. § 
3.159(c)(4)(i); see Littke v. Derwinski, 1 Vet. App. 90, 93 
(1990) (noting that remand may be required if record before 
the Board contains insufficient medical information).

Accordingly, the case is remanded for the following action:

1.  The RO must schedule the veteran for a 
comprehensive VA psychiatric examination 
to determine the current severity of the 
veteran's PTSD.  The claims file must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner must provide accurate and fully 
descriptive assessments of all psychiatric 
symptoms.  The examiner must comment upon 
the presence or absence, and the frequency 
or severity of the following symptoms due 
to PTSD: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g. retention of only highly 
learned material, forgetting to complete 
tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation or mood; difficulty in 
establishing and maintaining effective 
work and social relationships; suicidal 
ideation; obsessional rituals which 
interfere with routine activities; 
intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic 
or depression affecting the ability to 
function independently, appropriately, or 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships; gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal person hygiene); 
disorientation to time or place; and 
memory loss for names of close relatives, 
own occupation, or own name.  The examiner 
must also enter a complete multiaxial 
evaluation, and assign a Global Assessment 
of Functioning score together with an 
explanation of what the score represents 
in terms of the veteran's psychological, 
social, and occupational functioning.  The 
examiner must provide an opinion as to 
whether the veteran's PTSD renders him 
unable to obtain or retain employment.  A 
complete rationale for all opinions must 
be provided.  Any report prepared must be 
typed. 

2.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable. 

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures. 

4.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim on appeal must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review. 

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


